SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE TRAPP delivered the opinion of the court: A petition for rehearing urges that defendant was not granted credit for 4 days in custody prior to his release on bail. The claim was not presented in the briefs as an issue for review or raised in the points and authorities. By reason of the provisions of section 5 — 8—7(b) of the Unified Code of Corrections (Ill. Rev. Stat. 1977, ch. 38, par. 1005 — 8—7(b)), defendant must be given credit upon the ultimate sentence for time spent in custody as a result of the offense for which sentence was imposed. People v. Scheib (1979), 76 Ill. 2d 244, 390 N.E.2d 872. In Scheib, the issue originated in the fact that the trial court denied credit for time in custody when probation was revoked and sentence imposed. Upon the adoption of the Unified Code of Corrections, section 5— 4 — 2(e)(4) (Ill. Rev. Stat. 1977, ch. 38, par. 1005 — 4—1(e)(4)), provided that the clerk of court shall transmit to the agency to which defendant was committed: “(4) the number of days, if any, which the defendant has been in custody and for which he is entitled to credit against the sentence. # # #” Effective November 14, 1973, the section was amended to add to the quoted provision “which information shall be provided to the clerk by the sheriff; * The tenor of the Act is that the reporting of the time to be credited upon the sentence is an administrative act, rather than a judicial act upon the part of the trial court. Thus, in People v. Johnson (1974), 23 Ill. App. 3d 886, 895, 321 N.E.2d 38, 46, the court stated: “Although it would appear that such credit could more conveniently be computed and allowed by the Department of Corrections, it has been the practice of some trial judges to compute and allow this credit and to amend the mittimus accordingly. We believe that it does not matter how it is accomplished, as long as the credit is given as required.” The statement by defendant that “the trial court failed to give the defendant credit for 5 days that he served in jail prior to making bond” is not clearly apparent in the record. The brief only cites a portion of the report of proceedings wherein defendant testified as to being in custody as an incident to his testimony during trial.  Upon the apparent concession of the State’s Attorney that there was a denial of credit for time in custody, we modify the opinion to remand the cause to the circuit court with directions that defendant be given any appropriate credit upon sentence for time spent in custody. Mr. Justice Craven would grant rehearing. A majority of the panel would deny rehearing. Rehearing denied. The judgment of conviction and sentence are affirmed and the cause is remanded with directions. GREEN, J., concurs. CRAVEN, J., dissents.